DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
	The office noted that after mailing of the notice of allowability on 11 March 2022, claim 3, which was canceled by Applicant in the reply filed 3 February 2022, was mistakenly indicated as allowed and accordingly a corrected notice of allowability that indicates the cancelation of claim 3 is attached herewith.

Allowable Subject Matter
Claims 1, 2, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: Claim 1 is allowable for reasons that have not changed from the notice of allowability mailed 11 March 2022 and are therefore not repeated herein for brevity. 
The same is also true for independent claims 13 and 18.

As to claims 2, 4-12, 14-17, and 19-20: Each of said claims depends ultimately from one of claims 1, 13, or 18 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856